DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/09/2021.
Applicant's election with traverse of claims 14-28 in the reply filed on 2/09/2021 is acknowledged.  The traversal is on the ground(s) that there is not serious burden to examine all the claims.  This is not found persuasive because a complete search of the groups of claims would require searching in three different and distinct classes.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaki (US 2003/0011090 A1).
Regarding claim 1, Yamaki teaches a producing method for producing a foam-molded product by using a plasticizing cylinder (Figures 2-3, paragraph 0017) having, from an upstream side in the following order: a plasticization zone (23a), a flow rate adjusting zone (flow control section 28) and a starvation zone (gas supply section 26), and having an introducing port (27) which is formed in the plasticizing cylinder and via which a physical foaming agent (paragraph 0022, 0053-0055; carbon dioxide) is introduced into the starvation zone, the producing method comprising: 
plasticizing and melting a thermoplastic resin into a molten resin in the plasticization zone (paragraph 0060; resin is melted in the first stage of the screw); 
adjusting a flow rate of the molten resin in the flow rate adjusting zone (paragraph 0061; flow control section provides means for imparting high resistance to the molten resin); 
allowing the molten resin to be in a starved state in the starvation zone (paragraph 0020, 0060; molten resin is transferred in a starved state to the gas supply section); 
introducing a pressurized fluid containing the physical foaming agent having a fixed pressure into the starvation zone so as to retain the starvation zone at the fixed pressure the gas is supplied to the gas supply section; paragraphs 0068-0070, pressure in the gas supply section is maintained); 
bringing the molten resin in the starved state in contact with the pressurized fluid containing the physical foaming agent having the fixed pressure in the starvation zone in a state in which the starvation zone is retained at the fixed pressure (paragraphs 0060-0061, 0068-0070; molten resin is transferred in a starved state through the gas supply section); and 
molding the molten resin into the foam-molded product (paragraph 0001; upon being mold or to obtain a foamed molded article).
Regarding claim 2, Yamaki further teaches the molten resin is pressurized with the pressurized fluid containing the physical foaming agent in the starvation zone (paragraph 0068-0069).
Regarding claim 3, Yamaki further teaches the starvation zone is retained constantly at the fixed pressure 49during production of the foam-molded product (paragraph 0068-0069).
Regarding claim 5, Yamaki further teaches the introducing port is opened at all times (paragraph 0101; introducing port is open at all times during supply of carbon dioxide).
Regarding claim 8, Yamaki further teaches detecting expansion of the molten resin from the introducing port (paragraph 0099-0101; molten resin will push the bottom of the valve); and 
stopping driving of the plasticizing cylinder in a case that the expansion of the molten resin from the introducing port is detected (paragraph 0066, 0069).
Regarding claim 9, Yamaki further teaches a chemical foaming agent is contained in the thermoplastic resin 50in an amount in a range of 0.1% by weight to 3% by weight (paragraph 0130, 0133, 0139; discloses 0.1% to 2.3% of carbon dioxide by weight).

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaki, in view of Teraoka (US 2003/0168766 A1).
Regarding claim 4, Yamaki teaches all the elements of claim 1 as discussed above but does not teach the inner diameter of the introducing port nor the plasticizing cylinder.  However, while patent drawing are not necessarily to scale, Figure 3 of Yamaki seems to show an embodiment where the introducing port has an inner diameter is less a quarter the inner diameter of the plasticizing cylinder.  Therefore, it would have been obvious to one of ordinary skill in the art Yamaki teaches an inner diameter of the introducing port is in a range of 20% to 100% of an inner diameter of the plasticizing cylinder.
Alternatively, Teraoka discloses a method for injecting an inert gas into a screw cylinder (abstract).  The screw cylinder comprises a plasticization zone (supply portion K), a flow rate adjusting zone (portion M1) and a starvation zone (low pressure portion T; paragraph 0025, a starved feed portion is produced…to inject an inert gas to the low pressure portion T).  Furthermore, the introducing port for the inert gas (2 in Figure 1) is approximately the same diameter as the screw cylinder (as shown in Figure 1).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the inner diameter of the introducing portion to a range of 20% to 100% of an inner diameter of the plasticizing cylinder to facilitate the introduction of the physical foaming agent to the plasticizing cylinder.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki, in view of Yusa (US 2013/0285273 A1).
Regarding claim 6, Yamaki teaches all the elements of claim 1 as discussed above but does not teach the plasticizing cylinder has an introducing speed adjusting container connected to the introducing port; nor the producing method further comprises supplying the pressurized fluid containing the physical foaming agent to the introducing speed adjusting container; and 
the pressurized fluid containing the physical foaming agent having the fixed pressure is introduced into the starvation zone from the introducing speed adjusting container.
Yusa teaches a foam injection molding method by injecting an inert gas into a plasticizing cylinder, the screw cylinder comprising a plasticization zone (21 in Figure 1), a high pressure zone (22) and a low pressure zone (23).  Yusa further discloses a supply apparatus (400 in Figure 11) for supplying foaming agent without being pressurized and without the need for flow rate control (paragraph 0092).  The supply apparatus comprises a container (small-sized container 154)(e.g. speed adjusting container) connected to the port (202) and the inert gas is supplied to the plasticizing cylinder via the port from the container (small-sized container 154).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Yamaki and provided at separate container to supply foaming agent, as disclosed by Yusa for the benefits as disclosed above.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
discloses a volume of 30mL).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki.
Regarding claim 10, Yamaki teaches all the elements of claim 1 and further teaches compression of the molten resin is performed in the flow rate adjusting zone (paragraphs 0061, 0092-0093).  While Yamaki does not appear to teach pressure reduction is performed in the flow rate adjusting zone, Yamaki discloses the flow control section (28) imparts a high resistance to the molten resin to ensure the molten resin is transferred to the gas supply section in a starved state (paragraph 0061).  Furthermore, it is noted the limitation pressure reduction is performed in the flow rate adjusting zone neither specifies or indicates at what point during the method of claim 1 pressure reduction is performed.  Hence, under the broadest reasonable interpretation, reduction of pressure in the flow rate adjusting zone would implicitly occur upon completion of producing the foam-molded product (e.g. the screw rotation is decreased or stopped upon completion; thus, reducing the pressure in the flow rate adjusting zone).  Examiner recommends further specifying when pressure reduction is performed in the flow rate adjusting zone; for example, during the step of “adjusting a flow rate of the molten resin…”.
Regarding claim 11, Yamaki teaches all the elements of claim 10 but does not explicitly teach the pressure reduction and the compression of the molten resin are repeated for a plurality of times.  However, based on the discussion above, it would have been obvious for one 
Regarding claim 12, Yamaki teaches all the elements of claim 1 but does not explicitly teach the flow rate of the molten resin is gradually raised along a flowing direction of the molten resin in the flow rate adjusting zone.  However, similar to above, it is noted the limitation neither specifies nor indicates at what point during the method flow rate of the molten resin is raised in the flow rate adjusting zone.  As discussed above, Yamaki teaches the flow control section (28) imparts a high resistance to the molten resin to ensure the molten resin is transferred to the gas supply section in a starved state (paragraph 0061).  It would be obvious to one of ordinary skill in the art, the flow rate of the molten resin would implicitly increase upon initial flow of molten resin into the flow control section.  Similar to above, it is recommended to specify when the flow rate is increased in the flow rate adjusting zone; for example, during the step of “adjusting a flow rate of the molten resin…”.
Regarding claim 13, Yamaki teaches all the elements of claim 1 but does not explicitly teach a pressure of the molten resin is gradually lowered along a flowing direction of the molten resin in the flow rate adjusting zone.  However, similar to the claim 10 above, it is noted the limitation neither specifies nor indicates at what point during the method a pressure of the molten resin is gradually lowered.  Hence, it would be obvious to one of ordinary skill in the art, Yamaki implicitly teaches a pressure of the molten resin is lowered in the flow rate adjusting zone upon completion of producing the foam-molded product (e.g. the screw rotation is decreased or stopped upon completion; thus, reducing the pressure in the flow rate adjusting zone).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawabata (US 5,234,324) discloses a screw cylinder having a reduced diameter for introducing a foaming agent.
Xu (US 6,322,347 B1) discloses a restricting element for adjusting flow of molten material in screw cylinder (col. 10, lines 12-15; dam, reverse screw flight, valve).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/22/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748